DETAILED ACTION

Summary
This Office Action is in response to the amendments to claims and remarks filed on 02 December 2021.
In view of the amendments to claims filed on 02 December 2021, the rejections to claims 1, 6-7, and 13 under 35 U.S.C. 103 previously presented in the Office Action filed on 04 August 2021 have been withdrawn.
Claims 1, 6-7, and 13-14 are currently pending and have been allowed.

Allowable Subject Matter
Claims 1, 6-7, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 in which all other claims depend upon requires a non-aqueous electrolyte that comprises a solvent that is CH3O(CH2)2OCH3 (or 1,2-dimethoxyethane), a first lithium salt that is comprised of a lithium ion and an ate complex anion wherein the first lithium salt is represented by a chemical formula LiBX4 or LiPX6, where X is a fluorine atom or an oxygen-containing ligand, and a second lithium salt that is LiN(SO2F)2, as well as that a sum of concentration of the first lithium salt and the second lithium salt is not less than 3.0 mol/L, the concentration of the first lithium salt is not less than 0.01 mol/L and not more than 2 mol/L, and the concentration of the second lithium salt is not less than 1.5 mol/L. 
Abe et al teaches a non-aqueous electrolyte that comprises the solvent of CH3O(CH2)2OCH3 (or 1,2-dimethoxyethane), the first lithium salt that is comprised of a lithium 4 or LiPX6, where X is a fluorine atom or an oxygen-containing ligand, and the second lithium salt that is LiN(SO2F)2, but does not teach a non-aqueous electrolyte that comprises of the first lithium salt and the second lithium salt with a sum of concentration of the first lithium salt and the second lithium salt that is not less than 3.0 mol/L, wherein the concentration of the first lithium salt is not less than 0.01 mol/L and not more than 2 mol/L, and the concentration of the second lithium salt is not less than 1.5 mol/L, and it would not have been an obvious modification in light of unexpected results presented in the declarations under 37 C.F.R. 1.132 filed on 29 April 2021, 08 June 2021, and 02 December 2021.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        ab